Citation Nr: 1537552	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-34 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to basic eligibility for VA home loan benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 14, 1982, to May 28, 1982.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination of the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.  

In May 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The Board notes that, since the Agency of Original Jurisdiction (AOJ) last reviewed this matter in the January 2014 Supplemental Statement of the Case, the appellant has submitted additional evidence in support of his claim, including August 2014 documents from the Air Force Board for Correction of Military Records.  Because the appellant's substantive appeal was received in December 2013, absent an explicit request for initial AOJ consideration, this evidence is subject to initial review by the Board.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Moreover, in light of the favorable decision below, no prejudice has resulted from the Board's consideration of this evidence in the first instance.  


FINDINGS OF FACT

1.  The appellant served on active duty from May 14, 1982, to May 28, 1982, a period of 15 days.

2.  The appellant was discharged from active duty due to a service-connected disability.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits have been met.  38 U.S.C.A. §§ 3701, 3702 (West 2014); 38 C.F.R. § 3.315 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Analysis

A certificate of eligibility for loan guaranty benefits is granted to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702 (West 2014). 

Under 38 U.S.C.A. § 3702, a veteran is basically eligible for housing loan benefits if he or she served on active duty at any time during World War II, the Korean conflict, or the Vietnam era and whose total service was 90 days or more; or, served on active duty after September 15, 1940, and was discharged or released from a period of active duty for a service-connected disability; or, served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable; or served on active duty for 90 days or more at any time during the Persian Gulf War; other than a veteran who is ineligible for such benefits under 38 U.S.C.A. § 5303A(b).  38 U.S.C.A. § 3702(a)(1), (2); see also 38 C.F.R. § 3.315 (2015).  

Here, the Board notes that, because the appellant is in receipt of VA disability compensation for service-connected schizophrenia, currently rated as 100 percent disabling, the additional minimum active duty requirements delineated in 38 U.S.C.A. § 5303A are not for application.  

If a veteran does not meet the applicable minimum length of active duty requirements, eligibility for a home loan under Chapter 37 requires a determination that he or she was either discharged or released because of a service-connected disability; or, that the official service department records show that he or she had at the time of separation from service a service-connected disability which in medical judgment would have warranted a discharge for disability.  38 U.S.C.A. § 3702; 38 C.F.R. § 3.315(b). 

In this case, the appellant served on active duty from May 14, 1982, to May 28, 1982, a period of 15 days.  He had no other military service.  Thus, he does not meet the minimum length of active duty to establish basic eligibility for a VA home loan.  Indeed, the appellant does not contend otherwise.  Rather, he contends that he is legally eligible for a VA home loan because he was discharged from service for a service-connected disability.  

The appellant's DD Form 214 reflects that he was discharged for marginal performance, not due to disability. 

The appellant's service treatment records show that his service enlistment examination was normal, without a finding of a psychiatric disability.  Shortly after beginning basic training, the appellant was referred for a psychiatric evaluation after he exhibited a very hard time coping and adapting to basic training.  He was described as being very nervous and tearful when anyone spoke to him, often times crying uncontrollably.  On mental status evaluation, the examiner observed that the appellant was agitated and alienated, had poor eye contact, and exhibited confused thinking and possible auditory hallucinations.  He also displayed difficulty in memory and concentration, as well as confusion on proverbs.  The appellant also reported to the examiner that he felt continued basic training could result in his harming himself.  The final diagnosis was schizotypal personality disorder, and the examiner recommended an immediate discharge.  

After reviewing the results of the mental status evaluation, the appellant's commanding officer concluded that the appellant was untrainable in his present condition and could become a serious risk to himself and others, if retained in the service.  Therefore, he concluded that the appellant's performance constituted marginal performance and initiated his immediate discharge.  

In February 2009, the appellant submitted a claim to VA for service connection for schizophrenia.  Records assembled in connection with the claim include clinical records establishing a long history of psychiatric treatment variously diagnosed as schizotypal personality disorder, anxiety, depression with psychosis, and schizophrenia.  

In a June 2010 decision, the Board granted service connection for schizophrenia, finding that the appellant's current schizophrenia had its onset during service.  The record on appeal shows that the appellant has been in receipt of a 100 percent disability rating for schizophrenia since September 12, 2012.  

In support of the current appeal, the appellant has recently submitted an August 2014 medical opinion solicited by the Air Force Board for Correction of Military Records (BCMR) relating to the appellant's application to change his DD 214 to reflect a medical discharge due to schizophrenia.  In pertinent part, this record shows that, in support of his application to change his DD Form 214 to reflect a medical discharge, the appellant claimed that he had "suffered a mental breakdown while in basic training, which was diagnosed as schizophrenia."  He further claimed that the Air Force "took the easy way out and discharged me as a marginal performer, which was not the case."  

After reviewing the appellant's military records, the BCMR's medical advisor concluded that, given the appellant's inability to adapt to military life, he had indeed been unsuited for military service and that no error or injustice had occurred with the administrative discharge under the provisions of AFR 39-10.  He noted that such provision permitted separation for marginal performers in situations where such individuals, during the initial periods of basic or technical training, failed to adjust to the demands of military life or lacked requisite aptitude for satisfactory service.  The medical advisor noted that schizophrenia had not actually been diagnosed in service, but rather the diagnosis had been schizotypal personality disorder.  He noted that, although schizophrenia's manifestations included auditory hallucinations of the type described by the appellant in service, there was insufficient medical evidence upon which to conclude that such a condition had been present at the time of administrative discharge and was the cause of service termination.  Rather, the medical advisor noted that the diagnosis rendered in service, schizotypal personality disorder, was more consistent with the symptoms displayed by the appellant in service.  

The records submitted by the appellant from the BCMR indicate that his application remained pending as of August 2014.  

As noted, the appellant contends that the actual reason he was discharged from service was due to his service-connected schizophrenia, not marginal performance.  Although the appellant's official service personnel records reflect that he was discharged due to marginal performance, the applicable legal provisions provide that the official service department records notwithstanding, eligibility for a home loan may still be established if VA determines that a veteran was discharged because of a service-connected disability.  38 U.S.C.A. § 3702; 38 C.F.R. § 3.315(b). 

In this case, the Board finds that the appellant was discharged by reason of a service-connected disability.  As noted, in a June 2012 decision, the Board specifically determined that the appellant's "current diagnosis of schizophrenia had its onset during service."  See Board decision of June 4, 2012.  Moreover, the record on appeal contains additional positive medical evidence establishing that the appellant's schizophrenia began during service (see e.g. medical opinions dated November 2011 and March 2012), as well as lay testimony from the appellant establishing that his psychiatric manifestations began during basic training and have persisted since that time.  Finally, the service treatment and personnel records establish that the reason for the appellant's separation related to his symptoms and behavior, which medical evidence now establishes were the initial manifestations of schizophrenia.  

In summary, after reviewing the record in its entirety, and affording the appellant the benefit of the doubt, the Board finds that the record establishes that the appellant was discharged from service due to his service-connected schizophrenia.  Under these circumstances, the legal criteria for basic eligibility for VA home loan benefits have been met.   38 U.S.C.A. §§ 3701, 3702, 38 C.F.R. § 3.315(b). 


ORDER

The claim for basic eligibility for VA home loan guaranty benefits is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


